DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This office action is in response a communication filed on 06/06/22. Claims 1-25 are pending.

					Response to Arguments
3.	Applicant's arguments filed on 06/06/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited references alone or in combination do not teach “in response to receiving a display refresh notification: generating conditioned touch sensor data based on the touch sensor data”. The examiner disagrees,

As shown in the art rejection below, Steiner et al (20150242038) teach generate conditioned touch sensor data based on the touch sensor data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120);

Steiner et al do not teach in response to receiving a display refresh notification: generating conditioned touch sensor data based on the touch sensor data.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods[0031].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

In addition, applicant argues the following:

touch sensor data based on the touch sensor data’, as recited in claim 1. The Examiner relies upon Pant as teaching this element (Office Action, p.5), “common electrodes can be used for display functions during active refresh and can be used to perform touch sensing functions during touch sensing periods” (/d., citing para [0031] of Pant). Applicant does not see how the disclosure of common electrodes that can be used for two different functions -- display functions and touch sensing functions — teaches or suggests a display refresh notification, “generating conditioned touch sensor data” in response to receiving a display refresh notification. Pant makes no mention of display refresh notifications and the cited portion of Pant describes that common electrodes can be used for touch sensing functions and not the touch sensing functions being performed in response to receiving any kind of action (i.e., “receiving a display refresh notification”).

The examiner disgress. Pant et al discloses that display refresh and can be used to perform touch sensing functions during touch sensing periods[0031].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Applicant argues the cited references alone or in combination do not teach “sending the conditioned touch sensor data to an operating system”. The examiner disagrees.

As shown in the art rejection below, Steiner et al (20150242038) teach sending the conditioned touch sensor data to an operating system (Fig. 1 (115, 120), [0017], the respective touch controllers generate touch data describing the touch events 115, 120 which is then transmitted to the operating system).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 and  15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (20150242038), in view of Doi ( 20180118123), Tang (US 20100146504), and Pant et al (US 20170344174).


Regarding claim 1, Steiner et al (20150242038) teach a method comprising: receiving touch sensor data from a touch display controller (Fig. 1(110), [0016], the touch controllers may use capacitive sensing for detecting user interaction with the touch screens 110 by monitoring a change in an electric field generated by the electrode); and: generating conditioned touch sensor data based on the touch sensor data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120); and sending the conditioned touch sensor data to an operating system (Fig. 1 (115, 120), [0017], the respective touch controllers generate touch data describing the touch events 115, 120 which is then transmitted to the operating system); 

Steiner et al do not teach wherein the receiving the touch sensor data, the generating the conditioned touch sensor data, and the sending the conditioned touch sensor data are performed in a lid of a mobile computing device, 

Doi (20180118123) teaches as shown in FIGS. 1 to 3, a touch sensor panel 30 that can sense a touch operation by an operator is provided in the surface of the lid 20[0037], wherein the touch sensor panel 30 is connected to a controller such that  the controller of is installed in the lid 20 [0040].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Doi’s lid-based touch sensing operation, the use of which help achieve a touch sensing system with a high space efficiency as taught by Doi.

Steiner et al do not teach the operating system is executing on one or more processing units located in a base of the mobile computing device.

Tang (US 20100146504) teaches ( In FIG. 1A) a cell phone as a client 11 uses VM switch 12, which interacts with QVisor platform 15 where QVisor host 151 supplies multiple cell phone VMs [0084], wherein each QVisor host runs host operating system 152 [0090]. Note that one of ordinary skill in the art would have ascertained that the VM switch 12 shown in Fig. 1A could be connected to any part of the client phone 11 including to its base.

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Tang’s VM switch12 having access to operating system, the use of which helps provide a viable and  highly effective Virtual Mobile Infrastructure (VMI) as taught by Tang.

Steiner et al do not teach in response to receiving a display refresh notification: generating conditioned touch sensor data based on the touch sensor data.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods[0031].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claims 15 and 24, Steiner et al teach a mobile computing device comprising (Fig. 1(110), [0016],  the touch controllers may use capacitive sensing, [0015], touch monitors 105):; and ([0013], a touch-sensitive display [0017], navigate through windows displayed on the touch monitor); a touch display controller ([0016],  the touch controllers may use capacitive sensing; a display subsystem to refresh the touch display; and circuitry to: receive touch sensor data from the touch display controller (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch t events 115, 120); generate conditioned touch sensor data based on the touch sensor data Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120); and send the conditioned touch sensor data to the operating system(Fig. 1 (115, 120), [0017], the respective touch controllers generate touch data describing the touch events 115, 120 which is then transmitted to the operating system); 

Steiner et al do not teach a base comprising one or more host processing units to execute an operating system.

Tang (US 20100146504) teaches ( In FIG. 1A) a cell phone as a client 11 uses VM switch 12, which interacts with QVisor platform 15 where QVisor host 151 supplies multiple cell phone VMs [0084], wherein each QVisor host runs host operating system 152 [0090]. Note that one of ordinary skill in the art would have ascertained that the VM switch 12 shown in Fig. 1A could be connected to any part of the client phone 11 including to its base.

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Tang’s VM switch12 having access to operating system, the use of which helps provide a viable and  highly effective Virtual Mobile Infrastructure (VMI) as taught by Tang.

Steiner et al do not teach a lid rotatably coupled to the base, the lid comprising: a touch display.

Doi (20180118123) teaches as shown in FIGS. 1 to 3, a touch sensor panel 30 that can sense a touch operation by an operator is provided in the surface of the lid 20[0037], wherein the touch sensor panel 30 is connected to a controller such that  the controller of is installed in the lid 20 [0040].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Doi’s lid-based touch sensing operation, the use of which help achieve a touch sensing system with a high space efficiency as taught by Doi.

Steiner et al do not teach receive a display refresh notification from the display subsystem; and in response to receiving the display refresh notification: generate conditioned touch sensor data based on the touch sensor data.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods[0031]

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.


Regarding claims 2 and 16, Steiner et al teach the touch sensor data comprises touch location data, the generating the conditioned touch sensor data comprises generating conditioned touch location data based on the touch location data, the conditioned touch sensor data comprising the conditioned touch location data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120, [0032], At block 310, the filter module correlates the location of the touch event in the coordinate region to one of the plurality of touch monitors).
Regarding claims 3 and 17, Steiner et al teach the touch sensor data comprises touch data, the generating the conditioned touch sensor data comprising generating conditioned touch data based on the touch data, the conditioned touch sensor data comprising the conditioned touch data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch   controllers generate touch data describing the touch events 115, 120).

Steiner et al do not teach wherein the touch sensor data comprises touch intensity data, the generating the conditioned touch sensor data comprising generating conditioned touch intensity data based on the touch intensity data, the conditioned touch sensor data comprising the conditioned touch intensity data.

Doi teaches that the touch sensor panel 30 includes a capacitor and senses the touch operation from a change caused in the capacitance of the capacitor when the operator touches the touch sensor panel 30 with a finger [0037].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Doi’s capacitive sensing, the use of which help achieve a touch sensing system with a high space efficiency as taught by Doi.

Regarding claim 4, Steiner et al do not teach generating the conditioned touch sensor data comprises smoothing the touch sensor data.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s integrated touch screens, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.


Regarding claims 5 and 18, Steiner et al do not teach receiving prior touch sensor data; and receiving a prior display refresh notification prior to the display refresh notification, touch$ near sense prior touch sensor data received prior to the receiving of the prior display refresh notification, wherein the generating the conditioned touch sensor data comprises averaging the touch sensor data with the prior touch sensor data.


Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].  For example, the touch sensors can be coupled to the fewer decoding channels or the signals sampled from the touch sensors can be combined (e.g., averaged) before processing by the decoding channels [0056].
It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s shared circuitry of the touch ASIC and display ASIC along with sampling from the touch sensors, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claims 6 and 19, Steiner et al do not teach notifying a display subsystem to change a refresh rate of a display.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s shared circuitry of the touch ASIC and display ASIC, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 20, Steiner et al teach the circuitry to further notify the display subsystem in response to receiving the touch sensor data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120).

Regarding claims 7, 23 and 25, Steiner et al teach generating, by the operating system or an application executing on the mobile computing device, frame information based on the conditioned touch sensor data (Fig. 1 (115, 120), [0017], the respective touch controllers generate touch data  describing the touch events 115, 120 which is then transmitted to the operating system; generating a new frame based on the frame information; ([0025], the operating system 220 and a graphics adapter (not shown) generate respective display frames that the touch monitors 105 use to update the pixels in the screens 110 to display the desired arrangement).

Steiner et al do not teach generating a new frame based on the frame information; and refreshing a display to display the new frame, and cause the display to be refreshed with the new frame”

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 21, Steiner et al do not teach the display subsystem comprises a timing controller.

Pant et al (US 20170344174) teach that display ASIC 216 can provide various control and data signals to the display, including timing signals (e.g., one or more clock signals)[0029].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s timing controller, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 22, Steiner et al teach processing units to execute an application, the operating system to provide the conditioned touch sensor data to the application (Fig. 1 (115, 120), [0017], the respective touch controllers generate touch data describing the touch events 115, 120 which is then transmitted to the operating system); 
.6.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (20150242038), in view of Doi (20180118123) and Pant et al (US 20170344174).


Regarding claim 8, Steiner et al  teach an apparatus comprising circuitry to: receive touch sensor data from a touch display controller (Fig. 1(110), [0016],  the touch controllers may use capacitive sensing for detecting user interaction with the touch screens 110 by monitoring a change in an electric field generated by the electrode);: generate conditioned touch sensor data based on the touch sensor data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120); and send the conditioned touch sensor data to host processing unit (115, 120), [0017], the respective touch controllers generate touch data  describing the touch events 115, 120 which is then transmitted to the operating system); 

Steiner et al do not teach wherein the apparatus is for use in a lid of a mobile computing device.

Doi (20180118123) teaches as shown in FIGS. 1 to 3, a touch sensor panel 30 that can sense a touch operation by an operator is provided in the surface of the lid 20[0037], wherein the touch sensor panel 30 is connected to a controller such that  the controller of is installed in the lid 20 [0040].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Doi’s lid-based touch sensing operation, the use of which help achieve a touch sensing system with a high space efficiency as taught by Doi.

Steiner et al do not teach receive a display refresh notification; and in response to receiving the display refresh notification: generate conditioned touch sensor data based on the touch sensor data.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s display refreshing with respect to touch sensing functions, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 9, Steiner et al teach the touch sensor data comprises touch location data, to generate the conditioned touch sensor data comprises to generate conditioned touch location data based on the touch location data, the conditioned touch sensor data comprising the conditioned touch location data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120, [0032], At block 310, the filter module correlates the location of the touch event in the coordinate region to one of the plurality of touch monitors).
.
Regarding claim 10, Steiner et al the touch sensor data comprises touch data, the generating the conditioned touch sensor data comprising generating conditioned touch data based on the touch data, the conditioned touch sensor data comprising the conditioned touch data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120).

Steiner et al do not teach wherein the touch sensor data comprises touch intensity data, the generating the conditioned touch sensor data comprising generating conditioned touch intensity data based on the touch intensity data, the conditioned touch sensor data comprising the conditioned touch intensity data.

Doi teaches that the touch sensor panel 30 includes a capacitor and senses the touch operation from a change caused in the capacitance of the capacitor when the operator touches the touch sensor panel 30 with a finger [0037].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Doi’s capacitive sensing, the use of which help achieve a touch sensing system with a high space efficiency as taught by Doi.

Regarding claim 11, Steiner et al do not teach to generate the conditioned touch sensor data comprises to average the touch sensor data with touch sensor data received prior to previous display refreshes.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].  For example, the touch sensors can be coupled to the fewer decoding channels or the signals sampled from the touch sensors can be combined (e.g., averaged before processing by the decoding channels [0056].
It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s shared circuitry of the touch ASIC and display ASIC along with sampling from the touch sensors, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 12, Steiner et al do not teach the circuitry to further notify a display subsystem to increase a refresh rate of a display.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s shared circuitry of the touch ASIC and display ASIC, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 13, Steiner et al do not teach the circuitry to further notify a display subsystem to increase a refresh rate of a display to a maximum refresh rate.

Pant et al (US 20170344174)

in some examples, common electrodes can be used for display functions during active display refresh and can be used to perform touch sensing functions during touch sensing periods [0031], wherein integrated touch screens which share components between touch and/or stylus sensing and display functions, the touch ASIC and display ASIC can be synchronized so as to properly share the circuitry of the touch sensor panel [0033].

It would have been obvious to one of ordinary skill in the art to combine Steiner touch sensitive display device with Pant’s shared circuitry of the touch ASIC and display ASIC, the use of which, helps determine a fine location of the input device and decode the data from the input device sampled from the selected touch sensors as taught by Pant et al.

Regarding claim 14, Steiner et al teach circuitry to further notify the display subsystem in response to receiving the touch sensor data (Fig. 1 (115, 120), [0017], generating touch event 120, in response, the respective touch controllers generate touch data describing the touch events 115, 120).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	September 26, 2022